        Case 1:19-cv-09236-KPF Document 179 Filed 06/24/21 Page 1 of 2

                                                                        MEMO ENDORSED
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


DAVID LEIBOWITZ, BENJAMIN
LEIBOWITZ, JASON LEIBOWITZ, AARON                          Case No. 19-cv-09236 (KPF)
LEIBOWITZ, and PINCHAS GOLDSHTEIN,

              Plaintiffs,                              NOTICE OF WITHDRAWAL OF
      v.                                                       COUNSEL
IFINEX INC., BFXNA INC., BFXWW INC.,
TETHER HOLDINGS LIMITED, TETHER
OPERATIONS LIMITED, TETHER
LIMITED, TETHER INTERNATIONAL
LIMITED, DIGFINEX INC., PHILIP G.
POTTER, GIANCARLO DEVASINI,
LUDOVICUS JAN VAN DER VELDE,
REGINALD FOWLER, CRYPTO CAPITAL
CORP., and GLOBAL TRADE SOLUTIONS
AG,


      NOTICE IS HEREBY GIVEN that Kyle G. Bates is no longer associated with Schneider

Wallace Cottrell Konecky LLP and accordingly, no long serves as counsel for Plaintiffs.

Further, Plaintiffs respectfully request that the e-mail address of kbates@schneiderwallace.com

be removed from the CM/ECF e-filing list.

      Todd M. Schneider, Jason H. Kim, and Matthew S. Weiler of Schneider Wallace Cottrell

Konecky LLP will continue to represent Plaintiffs in the above-captioned matter, and all other

counsel for Plaintiffs will remain the same.



      Dated: June 23, 2021.                          /s/ Jason H. Kim
                                                     Todd M. Schneider
                                                     Jason H. Kim
                                                     Matthew S. Weiler
                                                     SCHNEIDER WALLACE
                                                     COTTRELL KONECKY LLP
                                                     2000 Powell Street, Suite 1400



                                               -1-
         Case 1:19-cv-09236-KPF Document 179 Filed 06/24/21 Page 2 of 2




                                            Emeryville, CA 94608
                                            Telephone: (415) 421-7100
                                            Fax: (415) 421-7105
                                            tschneider@schneiderwallace.com
                                            jkim@schneiderwallace.com
                                            mweiler@schneiderwallace.com

                                            Attorney for Plaintiffs David Leibowitz,
                                            Benjamin Leibowitz, Jason Leibowitz, Aaron
                                            Leibowitz, and Pinchas Goldshtein




Application GRANTED.

Dated:    June 24, 2021                     SO ORDERED.
          New York, New York



                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE




                                      -2-
